Citation Nr: 0125035	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1973 to March 
1975.  By rating action of May 1994, the RO denied service 
connection for PTSD.  A Notice of Disagreement (NOD) 
therewith was received in June 1994.  That denial was 
confirmed and continued by rating action of April 1995.  A 
Statement of the Case (SOC) was issued in May 1995, but the 
veteran did not perfect his appeal by filing a Substantive 
Appeal.

This appeal arises from a September 1999 rating action that 
reopened the claim for service connection for PTSD on the 
basis of new and material evidence, and then denied the claim 
on the merits.  In February 2000, the veteran testified at a 
hearing before a hearing officer at the RO.  In August 2001, 
the veteran testified at a hearing before the undersigned 
Member of the Board of Veterans Appeals (Board) at the RO.    


FINDINGS OF FACT

1.  The RO denied service connection for PTSD by rating 
actions of May 1994 and April 1995.

2.  Additional evidence submitted since the April 1995 rating 
action includes the veteran's service personnel records, his 
sworn testimony at hearings alleging additional inservice 
stressors, and additional VA medical opinions linking those 
alleged inservice stressors to currently-diagnosed PTSD. 



CONCLUSION OF LAW

The evidence received since the April 1995 rating action 
denying service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.200, 20.302(a), 
(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Evidence of Record at the Time of the April 1995 Rating 
Action

The evidence that was of record at the time of the April 1995 
rating action denying service connection for PTSD included 
the service medical records which are negative for findings 
or diagnoses of PTSD.  The veteran was evaluated as 
psychiatrically normal on separation examination of March 
1975.  

The veteran's DD Form 214, Report of Separation from Active 
Duty, discloses that his military occupational specialty was 
that of a ground surveillance radar crewman, that he served 
overseas in Germany but not Indochina or Korea, and that he 
was awarded the National Defense Service Medal.	 

In February and March 1992, the veteran was hospitalized at a 
VA medical facility with a 16-year history of alcohol abuse.  
He had also used other drugs periodically.  During his 
hospital course, he underwent alcohol detoxification and 
rehabilitation, and the discharge diagnoses were alcohol 
dependence and mixed substance abuse.

After VA outpatient evaluation in March 1992 wherein the 
veteran's complaints included sleep problems and nightmares 
about inservice duties in Germany involving transferring dead 
bodies of military personnel, the diagnoses were alcoholism 
and rule-out PTSD.  After evaluation in April 1992, a VA 
psychologist opined that the veteran should be evaluated for 
PTSD. 

On VA psychiatric evaluations in July and August 1992, the 
veteran gave a history of sleep problems and nervousness, 
with nightmares about inservice duties in Germany wherein he 
transferred bodies in body bags.  After examination and 
psychological testing, the diagnostic impression was 
borderline personality disorder with transient psychotic 
break and depression.

After VA psychiatric examination in January 1994, the 
diagnoses were PTSD, dysthymia, and borderline intellectual 
functioning.  The examiner opined that the veteran had PTSD 
since his non-combat military experiences.

By rating action of May 1994, the RO denied service 
connection for PTSD on the grounds that there was no evidence 
to corroborate the veteran's history of stressful inservice 
events. 

In a statement of early June 1994, the veteran's treating VA 
psychiatrist stated that he was receiving VA outpatient 
treatment for PTSD.

In late June 1994, the RO received the veteran's NOD with the 
denial of service connection for PTSD.

By rating action of April 1995, the RO confirmed and 
continued the denial of service connection for PTSD on the 
grounds that there remained no evidence of a stressor in 
service.  An SOC was issued in May 1995.  A Substantive 
Appeal is not of record.

B.  Evidence Added to the Record Subsequent to the April 1995 
Rating Action

The evidence added to the record subsequent to the April 1995 
rating action denying service connection for PTSD includes 
the veteran's March 1997 application to reopen his claim for 
service connection for PTSD.

After hospitalization at the Bellevue Hospital in April 1997, 
the diagnoses were major depressive disorder, mixed substance 
abuse, and PTSD.  

After VA psychological evaluation of July 1997, the examiner 
opined that the veteran was suffering from PTSD due to a 
service-related condition. 

In early October 1997, the RO requested a VA specialist in 
psychiatry to review the evidence in the claims folder, 
attempt to reconcile conflicting psychiatric diagnoses, and 
render an opinion for the record as to whether the veteran 
suffers from one or more psychiatric disorders.

By letter of late October 1997, the RO requested the veteran 
to complete a detailed questionnaire about the stressful 
inservice events that he felt had led to the onset of his 
claimed PTSD.

In December 1997, the RO received the veteran's service 
personnel records and associated them with the claims folder.  
These show that he served in Germany as a senior ground 
surveillance radar operator from July 1974 to March 1975, and 
that he participated in no campaigns and received no wounds 
in service. 

In November 1998, the RO received a nonspecific statement 
from the veteran in support of his claim for service 
connection for PTSD; he did not return a completed 
questionnaire as requested by the RO in October 1997.

By rating action of July 1999, the RO denied service 
connection for PTSD on the grounds that the veteran's service 
personnel records did not show that he engaged in combat in 
service, and he had failed to furnish the requested specific 
evidence regarding a claimed inservice stressor, as a result 
of which it could not be verified.  Under the circumstances, 
it was felt that further evidentiary development to include a 
VA psychiatric examination to clarify the diagnosis(es) of 
his mental disorder(s) was not warranted.
  
In a statement of August 1999, the veteran's treating VA 
psychiatrist described an inservice stressor of the veteran 
wherein he was detailed to a military air force base in 
Germany and assisted with shipping bodies of U.S. soldiers 
killed in Vietnam back to the U.S.; many of these bodies were 
reportedly mutilated.  Shortly thereafter, the doctor stated 
that the veteran began to experience symptoms including 
nightmares, insomnia, night sweats, flashbacks, increasing 
depression, withdrawal, mood swings, and a startle reflex.  
He opined that the veteran's PTSD symptoms related to the 
bodies of the soldiers he saw, as well as to earlier 
inservice incidents wherein he saw the body of a dead soldier 
hanging from a post in a barracks during basic training, and 
witnessed a soldier kill an officer on a rifle range.  After 
examination, the diagnosis was PTSD.

By rating action of September 1999, the RO reopened the 
veteran's claim for service connection for PTSD on the basis 
of new and material evidence, but then denied the claim on 
the merits, finding that the evidence of record did not 
verify the veteran's claimed inservice stressors; that the 
veteran, as a non-combatant, had not furnished credible 
supporting evidence that the claimed inservice stressors 
occurred; and that after-the-fact VA psychiatric analysis 
that inferred a traumatic event was likewise insufficient to 
establish that a stressful experience had in fact occurred in 
service, inasmuch as the diagnosis of PTSD was merely based 
on the history of the alleged stressor given by the veteran.

In February 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  He furnished details to the best 
of his recollection about his three claimed inservice 
stressors during basic training and in Germany.

In March 2000, numerous records of VA outpatient treatment of 
the veteran for various disorders from 1994 to March 2000 
were received by the RO and associated with the claims 
folder.

In August 2001, numerous additional records of VA outpatient 
treatment of the veteran for various disorders from 1997 to 
May 2001 were received by the RO and associated with the 
claims folder.

In August 2001, the veteran testified at a hearing before the 
undersigned Member of the Board at the RO.  He essentially 
reiterated his previous testimony before a hearing officer at 
the RO in February 2000.
  
II.  Analysis

Under the applicable criteria, an NOD shall be filed within 1 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).

An appeal consists of a timely-filed NOD in writing and, 
after an SOC has been furnished, a timely-filed Substantive 
Appeal.  A Substantive Appeal shall be filed within 60 days 
from the date of mailing of the SOC, or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the initial review and determination being 
appealed, whichever period ends later.  Otherwise the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302(b), 20.303.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim on the basis of all the evidence, both old and new.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the 2-step 
process set out in Manio, supra, for reopening a decision 
based on new and material evidence became a 3-step process 
under Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The 
three step process was as follows:  (1) Determine whether the 
veteran had presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally-denied claim 
reopened under 38 U.S.C.A. § 5108; (2) If new and material 
evidence was presented, immediately upon reopening the claim, 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened was well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and (3) If the claim was well-grounded, then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.

Enacted on 9 November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) amended 38 U.S.C.A. § 5107(a) to eliminate the legal 
requirement that a claim be well-grounded before it could be 
adjudicated on the merits.  This effectively eliminates the 
second step in Elkins, supra, requiring the VA to proceed to 
determine whether a newly-reopened claim was well-grounded.

If an RO finds that new and material evidence has been 
submitted and reopens a previously-denied claim and decides 
it on the merits, the Board is required to independently 
address the question of whether new and material evidence has 
been submitted to reopen the claim, and may not defer to the 
RO on that sub-issue.  Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  The Board does not have jurisdiction to consider 
a claim which has been previously adjudicated and which has 
become final unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant, as 38 U.S.C.A. § 7104 does not vary the Board's 
jurisdiction according to how the RO ruled.

In this case, the RO denied service connection for PTSD by 
rating actions of May 1994 and April 1995.  The veteran was 
notified of those determinations and of his appellate rights, 
and although he filed an NOD therewith and an SOC was issued 
in May 1995, he failed to perfect his appeal by filing a 
Substantive Appeal.  As the veteran did not perfect his 
appeal, the April 1995 rating action became final and is not 
subject to revision on the same factual basis.  

The evidence added to the record subsequent to the April 1995 
rating action includes the veteran's service personnel 
records, his sworn testimony at hearings on appeal alleging 
additional inservice stressors, and additional VA medical 
opinions linking those alleged inservice stressors to 
currently-diagnosed PTSD.  The Board finds that this 
additional evidence indicating additional alleged inservice 
stressors which VA medical examiners have linked to a 
diagnosis of PTSD is new and material, in that it was not 
previously submitted to agency decisionmakers; it bears 
directly and substantially upon the matter of entitlement to 
service connection for PTSD; it is not cumulative or 
redundant; and it is clearly so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for PTSD is reopened, warranting a de novo 
review of the entire evidence of record, and the appeal is 
granted to this extent only.


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for PTSD, the claim is 
reopened, and the appeal is granted to this extent only.


REMAND

In light of the above grant of the appeal to the extent that 
the claim for service connection for PTSD was reopened based 
on the submission of new and material evidence, the RO must 
next adjudicate the claim on the basis of a de novo review of 
the entire evidence of record, both old and new, prior to 
further appellate consideration by the Board.  See Manio, 
Hodge, Elkins, Bernard v. Brown, 4 Vet. App. 384 (1993), 
Curry v. Brown, 7 Vet. App. 59 (1994).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (29 August 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  This law and 
implementing regulations redefine the obligation of the VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As noted 
above, they also eliminate the concept of a well-grounded 
claim, and supercede the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam Order), that had 
held that the VA cannot assist in the development of a claim 
that is not well-grounded.  This change in the law is 
applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law wrought by the VCAA and 
implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In addition, because the RO 
has not yet considered  whether any additional notification 
or development action is required pursuant to the VCAA and 
implementing regulations, it would be prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard, supra; VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  In an effort to assist the RO, the Board has 
reviewed the claims folder and identified certain assistance 
that must be rendered to comply with the VCAA and 
implementing regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Appellate review discloses documentation in the record that 
on several occasions in 2000 the RO attempted to secure 
additional pertinent service medical records of the veteran 
in the form of morning reports from his period of basic 
training that might assist in verifying a claimed inservice 
stressor.  The record contains a March 2001 note that an RO 
official was to follow-up on the search, but no morning 
reports have been associated with the claims folder, and the 
status of the search therefor remains uncertain.  In written 
argument dated in August 2001, as well as at the August 2001 
hearing before the undersigned Member of the Board at the RO, 
the veteran's representative requested that further efforts 
be made to obtain the morning reports.  The Board finds this 
request meritorious, and under the circumstances, this case 
is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001) and the implementing 
regulations found at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326) are fully complied with 
and satisfied. 

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for PTSD 
since 2001.  These records should be 
obtained, to include those from the 
Brooklyn VAMC.  In addition, inquiry 
should be made of the veteran as to 
whether he has applied for or has been 
awarded Social Security Disability 
benefits.  If so, the RO should obtain 
from the Social Security Administration 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should take follow-up action 
to obtain relevant morning reports from 
his period of basic training.  The 
approximate dates of the incidents in 
question are discussed in the hearing 
transcripts.  All records obtained, as 
well as documentation of all requests for 
such records and all responses from the 
source(s) queried, should be associated 
with the claims folder.


4.  The RO should forward a request for 
stressor verification to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  The veteran's service 
personnel records and statements and 
hearing testimony regarding descriptions 
of the stressors should be provided this 
organization.  Any USASCRUR report or 
response obtained should be associated 
with the claims file. 

5.  The RO should make a determination as 
to whether any alleged stressor is 
verified. 

6.  If, and only if, the RO determines 
that any alleged stressor is verified, 
the veteran is to be afforded a VA 
psychiatric examination.  All indicated 
tests and studies should be accomplished.  
The examiner should render an opinion as 
to whether the veteran currently suffers 
from PTSD pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV); and, if so, is the diagnosis 
linked to a specific corroborated 
stressor event experienced while in 
service.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals



 



